[cgnxformofrsuagreement001.jpg]
EXHIBIT 10U RESTRICTED STOCK UNIT AWARD AGREEMENT FOR COMPANY EMPLOYEES UNDER
THE COGNEX CORPORATION 2007 STOCK OPTION AND INCENTIVE PLAN Name of Grantee: No.
of Restricted Stock Units: Grant Date: Pursuant to the Cognex Corporation 2007
Stock Option and Incentive Plan, as amended through the date hereof (the
“Plan”), Cognex Corporation (the “Company”) hereby grants an award of the number
of Restricted Stock Units listed above (an “Award”) to the Grantee named above.
Each Restricted Stock Unit shall relate to one share of Common Stock, par value
$0.002 per share (the “Stock”), of the Company. 1. Restrictions on Transfer of
Award. This Award may not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of by the Grantee, and any shares of Stock issuable with
respect to the Award may not be sold, transferred, pledged, assigned or
otherwise encumbered or disposed of until (i) the Restricted Stock Units have
vested as provided in Paragraph 2 of this Agreement and (ii) shares of Stock
have been issued to the Grantee in accordance with the terms of the Plan and
this Agreement. 2. Vesting of Restricted Stock Units. The restrictions and
conditions of Paragraph 1 of this Agreement shall lapse on the Vesting Date(s)
specified in the following schedule so long as the Grantee remains an employee
of the Company or a Subsidiary on such Vesting Date(s). If a series of Vesting
Dates is specified, then the restrictions and conditions in Paragraph 1 shall
lapse only with respect to the number of Restricted Stock Units specified as
vested on such date. Incremental Number of Restricted Stock Units Vested Vesting
Date _____________ _______________ _____________ _______________ _____________
_______________ The Administrator may at any time accelerate the vesting
schedule specified in this Paragraph 2. [Included for Directors/Chief Financial
Officer/Executive Officer Senior Vice Presidents: In the event of a corporate
transaction, including a merger or reorganization, whereby the holders of the
outstanding shares of common stock of the Company before the transaction fail to
have a beneficial interest of 51 percent or more of the shares of outstanding
common stock of the Company or its successor (or its ultimate parent) after the
consummation of the transaction, all



--------------------------------------------------------------------------------



 
[cgnxformofrsuagreement002.jpg]
unvested Restricted Stock Units granted pursuant to this Award shall become
vested immediately prior to the consummation of the transaction.] [Included for
Other Executive Officers: In the event of a corporate transaction, including a
merger or reorganization, whereby the holders of the outstanding shares of
common stock of the Company before the transaction fail to have a beneficial
interest of 51 percent or more of the shares of outstanding common stock of the
Company or its successor (or its ultimate parent) after the consummation of the
transaction, and within 12 months of the consummation of the transaction,
Grantee’s employment is involuntarily terminated, all unvested Restricted Stock
Units granted pursuant to this Award shall become immediately vested and fully
exercisable. For purposes hereof, Grantee’s employment is considered to be
involuntarily terminated if the Company or its successor terminates Grantee’s
employment without Cause or Grantee resigns for Good Reason. The term “Cause”
shall mean (i) Grantee’s willful and continued failure to perform substantially
Grantee’s duties with the Company (other than any failure resulting from
incapacity due to physical or mental illness), after a written demand of
performance is delivered to Grantee by the Board or the Chief Executive Officer
of the Company which identifies the manner in which the Board or Chief Executive
Officer believes that Grantee has not substantially performed Grantee’s duties;
or (ii) Grantee’s willful engagement in illegal conduct or gross misconduct
which is materially injurious to the Company. The term “Good Reason” shall mean
(i) a material diminution in Grantee’s duties or responsibilities, excluding for
this purpose any diminution related solely to the Company ceasing to be a
reporting company for purposes of the Securities Exchange Act of 1934, or (ii)
the Company’s requiring Grantee to be based at any office or location that is
more than fifty (50) miles from Grantee’s current office.] 3. Termination of
Employment. If the Grantee’s employment with the Company and its Subsidiaries
terminates for any reason (including death or disability) prior to the
satisfaction of the vesting conditions set forth in Paragraph 2 above, any
Restricted Stock Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested Restricted
Stock Units. 4. Issuance of Shares of Stock. As soon as practicable following
each Vesting Date (but in no event later than two and one-half months after the
end of the year in which the Vesting Date occurs), the Company shall issue to
the Grantee the number of shares of Stock equal to the aggregate number of
Restricted Stock Units that have vested pursuant to Paragraph 2 of this
Agreement on such date and the Grantee shall thereafter have all the rights of a
stockholder of the Company with respect to such shares. 5. Incorporation of
Plan. Notwithstanding anything herein to the contrary, this Agreement shall be
subject to and governed by all the terms and conditions of the Plan, including
the powers of the Administrator set forth in Section 2(b) of the Plan.
Capitalized terms in this Agreement shall have the meaning specified in the
Plan, unless a different meaning is specified herein. 6. Tax Withholding. The
Grantee shall, not later than the date as of which the receipt of this Award
becomes a taxable event for Federal income tax purposes, pay to the Company or
make arrangements satisfactory to the Administrator for payment of any Federal,
2



--------------------------------------------------------------------------------



 
[cgnxformofrsuagreement003.jpg]
state, and local taxes required by law to be withheld on account of such taxable
event. Such withholding shall be satisfied by the Company withholding from
Shares to be issued to the Grantee a number of Shares with an aggregate Fair
Market Value that would satisfy the withholding amount due. Alternatively, or in
addition, the Company may decide in its sole and absolute discretion to satisfy
Grantee’s obligation for tax-related items by one or a combination of the
following: (i) withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the Restricted Stock Units either through a voluntary sale
or through a mandatory sale arranged by the Company (on Grantee’s behalf
pursuant to this authorization); or (ii) in any other manner permitted by the
Plan. 7. Section 409A of the Code. This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are exempt
from the requirements of Section 409A of the Code as “short-term deferrals” as
described in Section 409A of the Code. 8. No Obligation to Continue Employment.
Neither the Company nor any Subsidiary is obligated by or as a result of the
Plan or this Agreement to continue the Grantee in employment and neither the
Plan nor this Agreement shall interfere in any way with the right of the Company
or any Subsidiary to terminate the employment of the Grantee at any time. 9.
Integration. This Agreement constitutes the entire agreement between the parties
with respect to this Award and supersedes all prior agreements and discussions
between the parties concerning such subject matter. 10. Data Privacy Consent. In
order to administer the Plan and this Agreement and to implement or structure
future equity grants, the Company, its subsidiaries and affiliates and certain
agents thereof (together, the “Relevant Companies”) may process any and all
personal or professional data, including but not limited to Social Security or
other identification number, home address and telephone number, date of birth
and other information that is necessary or desirable for the administration of
the Plan and/or this Agreement (the “Relevant Information”). By entering into
this Agreement, the Grantee (i) authorizes the Company to collect, process,
register and transfer to the Relevant Companies all Relevant Information; (ii)
waives any privacy rights the Grantee may have with respect to the Relevant
Information; (iii) authorizes the Relevant Companies to store and transmit such
information in electronic form; and (iv) authorizes the transfer of the Relevant
Information to any jurisdiction in which the Relevant Companies consider
appropriate. The Grantee shall have access to, and the right to change, the
Relevant Information. Relevant Information will only be used in accordance with
applicable law. 11. Notices. Notices hereunder shall be mailed or delivered to
the Company at its principal place of business and shall be mailed or delivered
to the Grantee at the address on file with the Company or, in either case, at
such other address as one party may subsequently furnish to the other party in
writing. 12. Restrictive Covenants. The Grantee reaffirms his/her promise to be
bound by the restrictive covenants set forth in the Employee Invention,
Non-Disclosure and Non-Competition Agreement or Employee Invention and
Non-Disclosure Agreement, as applicable, entered into between the Grantee and
the Company (the “Employment Agreement”). The Grantee agrees that any gains
realized by the Grantee pursuant to the vesting of this Award (along with other
good 3



--------------------------------------------------------------------------------



 
[cgnxformofrsuagreement004.jpg]
and valuable consideration including, but not limited to employment by the
Company, salary and other Company-provided benefits) are additional and
sufficient consideration for the Grantee’s performance of Grantee’s obligations
as stated in the Employment Agreement. To the extent permitted by applicable
law, Grantee agrees that if Grantee breaches the Employment Agreement then
Grantee shall pay damages to the Company, including, but not limited to an
amount equal to the sum of: (a) the total of all gains realized by Grantee as a
result of vesting of this Award, and (b) the total of all gains realized by
Grantee as a result of the sale of any shares acquired by Grantee through the
vesting of this Award. The determination of the existence of breach of the
Employment Agreement shall be made by the Company in good faith, which
determination shall be conclusive for purposes of this Agreement. COGNEX
CORPORATION By: Title: The foregoing Agreement is hereby accepted and the terms
and conditions thereof hereby agreed to by the undersigned. Electronic
acceptance of this Agreement pursuant to the Company’s instructions to the
Grantee (including through an online acceptance process) is acceptable. Dated:
Grantee’s Signature Grantee’s name and address: 4



--------------------------------------------------------------------------------



 